Exhibit 10.1

Protection of Sensitive Information, Noncompetition and Nonsolicitation
Agreement

Executive is employed by SecureWorks Corp. a Delaware corporation, its
subsidiaries, affiliates, successors and assigns (“SecureWorks”), in a position
of trust and confidence. SecureWorks expects Executive to play a critical role
in SecureWorks’s future business operations and desires to provide Executive
with the strategic tools and commitments necessary to enable Executive to help
SecureWorks achieve its long-term goals. Likewise, SecureWorks seeks to protect
its sensitive, confidential and proprietary information, trade secrets and good
will. Therefore, the Parties have agreed as follows:

1.            Although Executive’s employment remains at-will, if Executive’s
employment is terminated by SecureWorks without Cause (as defined herein),
SecureWorks will pay Executive an amount equal to twelve months’ base salary, as
severance, no later than the 60th day after the Executive’s termination of
employment. However, Executive will only be entitled to this amount if Executive
executes and does not revoke within 7 days of execution, a Severance Agreement
and Release in a form acceptable to SecureWorks within, as determined at the
sole discretion of SecureWorks, either 21 days or 45 days of being presented
with such an Agreement and Release. SecureWorks will have no obligation to offer
or pay a severance to any Executive who resigns from SecureWorks for any reason
or is terminated by SecureWorks for Cause (as defined herein), and all
provisions of this Agreement, including paragraph 4a, will remain in full force
and effect with respect to any such Executive.

Notwithstanding any other payment schedule provided herein to the contrary, if
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code Section 409A”), then any payment
under this Agreement that is considered “non-qualified deferred compensation”
under Code Section 409A payable on account of a “separation from service,” such
payment shall be made within 30 days following the earlier of (A) the expiration
of the six (6)-month period measured from the date of such “separation from
service”, and (B) the date of the Executive’s death (the “Delay Period”), to the
extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to the previous sentence shall be paid to
Executive in a lump sum. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”), to the extent
applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Code Section 409A. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
Code Section 409A and, if necessary, any such provision shall be deemed amended
to comply with the Code Section 409A and regulations thereunder. If any payment
or benefit cannot be provided or made at the time specified herein without
incurring sanctions under Code Section 409A, then such benefit or payment shall
be provided in full at the earliest time thereafter when such sanctions will not
be imposed. While this Agreement is intended to comply with Code Section 409A,
neither SecureWorks or any of its affiliates makes or has made any
representation, warranty or guarantee of any federal, state or local tax
consequences of your entitlements under this Agreement, including, but not
limited to, under Code Section 409A.

For purposes of this agreement, “Cause” means: (a) a violation of Executive’s
obligations regarding confidentiality or the protection of sensitive,
confidential or proprietary information, or trade secrets; (b) an act or
omission by Executive resulting in Executive being charged with a criminal
offense which constitutes a felony or involves moral turpitude or dishonesty;
(c) conduct by Executive which constitutes poor performance, gross neglect,
insubordination, willful misconduct, or a breach of SecureWorks’s Code of
Conduct or a fiduciary duty to SecureWorks or its shareholders; or
(d) SecureWorks Senior Management’s determination that Executive violated state
or federal law relating to the workplace environment, including, without
limitation, laws relating to sexual harassment or age, sex, race, or other
prohibited discrimination.



--------------------------------------------------------------------------------

During Executive’s employment with SecureWorks, SecureWorks agrees to provide
Executive with Sensitive Information (as that term is defined below) and to
associate Executive with SecureWorks’s good will.

2.            “Sensitive Information” means that subset of SecureWorks
confidential and proprietary information, and trade secrets that is not
generally disclosed to non-management employees of SecureWorks. Sensitive
Information includes, but is not limited to, the following:

a.            Technical information of SecureWorks, its customers or other third
parties that is in use, planned, or under development, such as but not limited
to: manufacturing and/or research processes or strategies (including design
rules, device characteristics, process flow, manufacturing capabilities and
yields); computer product, process and/or devices (including device
specification, system architectures, logic designs, circuit implementations);
software product (including operating system adaptations or enhancements,
language compilers, interpreters, translators, design and evaluation tools and
application programs); and any other databases, methods, know-how, formulae,
compositions, technological data, technological prototypes, processes,
discoveries, machines, inventions; and similar items;

b.            Business information of SecureWorks, its customers or other third
parties, such as but not limited to: actual and anticipated relationships
between SecureWorks and other companies; financial information (including sales
levels, pricing, profit levels and other unpublished financial data); global
procurement processes, strategies or information; information relating to
customer or vendor relationships (including performance requirements,
development and delivery schedules, device and/or product pricing and/or
quantities, customer lists, customer preferences, financial information, credit
information; and similar items;

c.            Personnel information of SecureWorks, such as but not limited
to: information relating to employees of SecureWorks (including information
related to staffing, performance, skills, qualifications, abilities and
compensation); key talent information; scaling calls; organizational human
resource planning information; and similar items; and

d.            Information relating to future plans of SecureWorks, its customers
or other third parties, such as but not limited to: marketing strategies; new
product research; pending projects and proposals; proprietary production
processes; research and development strategies; potential acquisitions; and
similar items.

3.            Executive agrees not to use, publish, misappropriate, or disclose
any Sensitive Information, or other confidential information, proprietary
information or trade secrets during or after Executive’s employment, except as
required in the performance of Executive’s duties for SecureWorks or as
expressly authorized in writing by SecureWorks.

4.            To protect Sensitive Information and SecureWorks’s goodwill,
Executive agrees to the following restrictive covenants:

a.            While Executive is employed by SecureWorks and for the
twelve-month period immediately following the end of Executive’s employment with
SecureWorks, Executive will not, except as required to perform Executive’s
duties for SecureWorks, in the territory where Executive is working at the time
of termination of employment and any other territory where Executive is working
on behalf of SecureWorks during the one (1) year preceding the conduct in
question (if the conduct occurs while Executive is still employed by
SecureWorks) or the termination of employment (if the conduct occurs after
Executive’s termination), as applicable, perform duties or services for a Direct
Competitor, whether as an employee, consultant, principal, advisor, board member
or any other capacity, that are substantially similar to the duties or services
Executive performed for SecureWorks at any time during the last twenty-four
months of Executive’s employment with SecureWorks, or that require Executive to

 

C-2



--------------------------------------------------------------------------------

use, disclose or otherwise take advantage of any Sensitive Information obtained
in the course of Executive’s employment with SecureWorks.

b.            While Executive is employed by SecureWorks and for the
twelve-month period immediately following the end of Executive’s employment with
SecureWorks, Executive will not, except as required to perform Executive’s
duties for SecureWorks, solicit, divert, take away, or attempt to solicit,
divert, or take away, directly or by assisting others, any business from any of
SecureWorks’ customers, including actively sought prospective customers, with
whom Executive had material contact during Executive’s employment for purposes
of providing products or services that are competitive with those provided by
SecureWorks. “Material contact” means the contact between Executive and each
customer or potential customer: (a) with whom or which Executive dealt on behalf
of the SecureWorks; (b) whose dealings with SecureWorks were coordinated or
supervised by Executive; (c) about whom Executive obtained confidential
information in the ordinary course of business as a result of Executive’s
association with SecureWorks; or (d) who receives products or services
authorized by SecureWorks, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Executive within two years prior to
the date of Executive’s termination.

c.            While Executive is employed by SecureWorks and for the
twelve-month period immediately following the end of Executive’s employment with
SecureWorks, Executive will not, except as required to perform Executive’s
duties for SecureWorks, encourage (or assist another in encouraging) any
supplier, business partner, or vendor of SecureWorks with whom Executive had any
contact on behalf of SecureWorks within the last twenty-four months of
Executive’s employment with SecureWorks or about whom Executive had any
Sensitive Information to terminate or diminish its relationship with
SecureWorks.

d.            While Executive is employed by SecureWorks and for the
twelve-month period immediately following the end of Executive’s employment with
SecureWorks, Executive will not, except as required to perform Executive’s
duties for SecureWorks, directly or indirectly solicit (or assist another in
soliciting) for employment, consulting, or other service engagement any
employee, contractor, or consultant of SecureWorks or any person who was an
employee, contractor, or consultant of SecureWorks at any time during the last
twenty-four months of Executive’s employment with SecureWorks.

e.            While Executive is employed by SecureWorks and for the
twelve-month period immediately following the end of Executive’s employment with
SecureWorks, Executive will not, except as required to perform Executive’s
duties for SecureWorks, directly or indirectly advise, assist, attempt to
influence or otherwise induce or persuade (or assist another in advising,
attempting to influence or otherwise inducing or persuading) any person employed
by SecureWorks to end his or her employment relationship with SecureWorks.

“Direct Competitor” means any entity or other business concern that offers or
plans to offer products or services that are of the type conducted, authorized,
offered, or provided by SecureWorks within two years prior to Executive’s
termination of employment. By way of illustration, and not by limitation, at the
time of execution of this Agreement, Executive and SecureWorks agree that the
following companies meet the definition of Direct Competitor: Symantec, IBM,
Verizon, Fireeye, CISCO, NTT, CrowdStrike, iSight, and iDefense.

Executive understands and agrees that the foregoing list of Direct Competitors
represents an example of entities which compete with SecureWorks in a material
way, and are thus considered SecureWorks Direct Competitors. Executive further
understands and agrees: (a) that other entities are or may become Direct
Competitors based on whether they compete with SecureWorks in a material way;
(b) that entities may become Direct Competitors, among other ways, as a result
of SecureWorks entering a new area of business or growing in an area of business
or a competitor entering a new area of business or growing in an area of
business; and (c) that the above illustrative list is in no way meant to limit
the definition of Direct Competitor to that list or any other finite list.

 

C-3



--------------------------------------------------------------------------------

5.            Executive represents and agrees that, following the end of
Executive’s employment with SecureWorks, Executive will be willing and able to
engage in employment not prohibited by this Agreement. If Executive subsequently
desires to pursue an opportunity prohibited by the terms of this Agreement,
Executive agrees to make written request to SecureWorks’s Human Resources Senior
Vice President for a modification of the restrictions contained in this
Agreement prior to pursuing the opportunity, such request to include the name
and address of the entity or business concern involved (if any) and the title,
nature, and duties of the activity Executive wishes to pursue. Executive agrees
for the twelve-month period immediately following the end of Executive’s
employment with SecureWorks, Executive will disclose the existence and terms of
this Agreement to any prospective employer or business partner prior to entering
into an employment, partnership or other business relationship with such
prospective employer or business partner. Executive further agrees that
SecureWorks shall have the right to make any such prospective employer or
business partner of Executive aware of the existence and terms of this
Agreement.

6.            SecureWorks and Executive agree and believe that the terms of this
Agreement are reasonable and do not impose a greater restraint than necessary to
protect SecureWorks’s Sensitive Information, goodwill, and SecureWorks’s other
legitimate business interests. If a court of competent jurisdiction holds this
not to be the case, SecureWorks and Executive agree that the terms of this
Agreement are severable and are hereby automatically reformed and rewritten to
the extent necessary to make the Agreement valid and enforceable. SecureWorks
and Executive also agree to request that the Court not invalidate or ignore the
terms of this Agreement but instead to honor this provision by reforming or
modifying any overbroad or otherwise invalid terms to the extent needed to
render the terms valid and enforceable and then enforcing the Agreement as
reformed or modified. It is the express intent of SecureWorks and Executive that
the terms of this Agreement be enforced to the full extent permitted by law.

7.            Executive acknowledges and agrees that a violation of this
Agreement would cause irreparable harm to SecureWorks, and Executive agrees that
SecureWorks will be entitled to an injunction restraining any violation or
further violation of such provisions. In this connection, Executive covenants
that Executive will not assert in any proceeding that any given violation or
further violation of the covenants contained in this Agreement: (i) will not
result in irreparable harm to SecureWorks; or (ii) could be remedied adequately
at law. SecureWorks’s right to injunctive relief shall be cumulative and in
addition to any other remedies provided by law or equity. Executive understands
and agrees that if Executive violates any of the obligations set forth in this
Agreement, the period of restriction applicable to each obligation violated
shall cease to run during the pendency of any litigation over such violation,
provided that such litigation was initiated during the period of restriction.

8.            This agreement supplements Executive’s other agreements regarding
the protection of SecureWorks’s sensitive, confidential or proprietary
information, trade secrets and good will and only supersedes any prior
agreements entitled “Protection of Sensitive Information, Noncompetition and
Nonsolicitation Agreement”. No waiver of this Agreement will be effective unless
it is in writing and signed by SecureWorks’s Chief Executive Officer. This
Agreement may not be superseded by any other agreement between Executive and
SecureWorks unless such agreement specifically and expressly states that it is
intended to supersede the Protection of Sensitive Information, Noncompetition
and Nonsolicitation Agreement between Executive and SecureWorks.

9.            SecureWorks and Executive agree that this Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of Georgia without giving effect to its conflicts of law principles.
Executive agrees that the exclusive forum for any action to enforce this
Agreement, as well as any action relating to or arising out of this Agreement,
shall be the state or federal courts of the State of Georgia. With respect to
any such court action, Executive hereby (a) irrevocably submits to the personal
jurisdiction of such courts; (b) consents to service of process; (c) consents to
venue; and (d) waives any other requirement (whether imposed by statute, rule of
court, or otherwise) with respect to personal jurisdiction, service of process,
or venue. Both parties hereto further agree that

 

C-4



--------------------------------------------------------------------------------

the state and federal courts of the State of Georgia are convenient forums for
any dispute that may arise herefrom and that neither party shall raise as a
defense that such courts are not convenient forums.

10.                    This Agreement will not be effective until you have
acknowledged and agreed to the terms and conditions set forth herein by
executing this Agreement in the space provided below. Once signed, please fax
the Agreement to (404) 486-4400.

I have carefully read this Agreement. I understand and accept its terms. I agree
that I will continue to be bound by the provisions of this Agreement after my
employment with SecureWorks has ended.

 

  

 

  

                                  

Signature

  

Printed Name

  

Date

  

SecureWorks Executive

  

SecureWorks Corp.:

 

By:

 

 

 

 

 

 

 

C-5